DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Publication No. 2020/0120238). Kim teaches an optical image stabilization assembly for optical image stabilization of a lens comprising a ring-shaped first base 110, a second base 120 for lens installation arranged inside the first base and spaced from the first base, and three shape memory alloy wires 140 configured to drive the second base to move in a direction perpendicular to an optical axis of the lens (figs. 8A-8D), wherein each of the shape memory alloy wires comprises a first fixing end 112 fixed to the first base, a first extending section extending from the first fixing end toward the second base, a second fixing end fixed to the second base, a second extending section extending from the second fixing end toward the first base, and a third fixing end connected to the second extending section and fixed to the first base, the first fixing end and the third fixing ends are arranged separately, the first extending section extends away from an end of the first fixing end to be fixed to the second fixing end, an angle between two driving forces applied respectively by two adjacent shape memory alloy wires accessing to electricity to the second base is less than 180° (angle between two adjacent driving forces is 90°), and reverse extension lines of the driving forces applied by the shape memory alloy wires extend to gather at one point (they intersect at the optical axis). The applicant is directed to review figures 2, 4 and 8A-D in the reference as well as annotated figure 4 below.


    PNG
    media_image1.png
    758
    977
    media_image1.png
    Greyscale

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarth (U.S. Publication No. 2015/0346507). Howarth teaches an optical image stabilization assembly for optical image stabilization of a lens comprising a ring-shaped first base 4, a second base 2 for lens installation arranged inside the first base and spaced from the first base, and three shape memory alloy wires 11-14 configured to drive the second base to move in a direction perpendicular (X-Y) to an optical axis (O) of the lens (fig. 2), wherein each of the shape memory alloy wires comprises a first fixing end 5 fixed to the first base, a first extending section (11-14) extending from the first fixing end toward the second base, a second fixing end 8 fixed to the second base, a second extending section (11’-14’) extending from the second fixing end toward the first base, and a third fixing end 5’ connected to the second extending section and fixed to the first base, the first fixing end and the third fixing ends are arranged separately, the first extending section extends away from an end of the first fixing end to be fixed to the second fixing end, an angle between two driving forces applied respectively by two adjacent shape memory alloy wires accessing to electricity to the second base is less than 180° (see figure 2), and reverse extension lines of the driving forces applied by the shape memory alloy wires extend to gather at one point (they intersect at the optical axis). The applicant is directed to review annotated figure 2 below. Regading claim 4, convex posts 8 protrude from the second base. Regarding claim 5, a groove in each post serves as a blocking piece to prevent the second fixing end from being detached from the second post.  Regarding claim 6, a plurality of connectors fixed to the first base, and each of the first fixing end and the third fixing end is electrically connected to one of the connectors. (see paragraph 13)


    PNG
    media_image2.png
    483
    587
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Publication No. 2020/0120238) in view of Hu (U.S. Publication No. 2019/0353982). Kim teaches the salient features of the claimed invention including posts protruding from the second base and provided around the optical axis at intervals, and each of the posts is correspondingly connected to the second fixing end of one of the shape memory alloy wires. Kim does not teach the posts are convex posts. Hu teaches that it was known to use convex posts P1, P2 for shape memory alloy when controlling lens movement. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Hu for the purpose of reducing stress on the shape memory alloy. Regarding claim 5, figure 2A depicts the posts with a blocking piece on top of each post.

Allowable Subject Matter
Claims 2-3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (U.S. Publication No. 2020/0409167) has at least one common inventor as the present application and is directed to a lens module moved by shape memory alloy. Eom (U.S. Publication No. 2020/0073200) teaches an alternate shake correction mechanism (See figures 38-42) for a camera incorporated in a smart device where the lens movement is actuated by shape memory alloy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852